Exhibit 10.23
 
VOTING AGREEMENT AND PROXY, dated the 17th day of December, 2011 (this
“Agreement”), by and among MICHEL GRUERING (“Gruering”) and RAFIC HANBALI
(“Hanbali”).
 
W I T N E S S E T H :
 
WHEREAS, Gruering is the owner of 9,097,145 shares of Common Stock of SwissINSO
Holding Inc. (the “Company”) and holds a proxy from Jean-Bernard Wurm and
Muttiah Yogananthan (the “Other Shareholders”) for an aggregate of an additional
6,000,000 shares of Common Stock of the Company (collectively, the “Shares”);
 
NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Agreement to Vote.  Gruering hereby agrees, on behalf of himself
and the Other Shareholders to vote the Shares at any regular or special meeting
of stockholders and on every action or approval by written consent in such
manner as directed by Hanbali.
 
2.           Irrevocable Proxy.  Gruering agrees to execute and deliver to
Hanbali an Irrevocable Proxy with respect to the Shares, subject to the terms
and conditions set forth therein, in the form attached hereto as Exhibit A (the
“Proxy”); provided, however, if the Proxy is not respected or is otherwise found
to be unenforceable by any court of competent jurisdiction, Gruering will vote
the Shares in accordance with the terms of Section 1.  The parties acknowledge
that the Proxy is irrevocable and coupled with an interest.
 
3.           Specific Enforcement.  It is agreed and understood that monetary
damages would not adequately compensate Hanbali for the breach of this
Agreement, that this Agreement shall be specifically enforceable and that any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order.  Gruering waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.
 
4.           Successors in Interest.  The provisions of this Agreement shall be
binding upon the successors in interest to any of the Shares held by Gruering
and their successors and assigns. The parties hereby acknowledge that the
Company has notice of this Agreement and the obligations created hereunder.
 
5.           Termination.  This Agreement shall continue in full force and
effect from the date hereof through the date as of which the parties hereto
terminate this Agreement by mutual agreement of the parties.
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Legend.  There shall be imprinted or otherwise placed, on
certificates representing the Shares, the following restrictive legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AGREEMENT AND PROXY WHICH PLACES CERTAIN RESTRICTIONS ON
THE VOTING OF THE SHARES REPRESENTED HEREBY.  ANY PERSON ACCEPTING ANY INTEREST
IN SUCH SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SUCH AGREEMENT.  A COPY OF SUCH VOTING AGREEMENT WILL BE FURNISHED
TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO
THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
 
7.           Miscellaneous.
 
7.1           Further Action.  Each party shall do all things and execute and
deliver all documents and make all transfers, and cause any transferee of the
Shares to do all things and execute and deliver all documents, as may be
necessary to consummate the transactions contemplated by this Agreement.
 
7.2           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware in all respects as such laws are applied
to agreements among Delaware residents entered into and performed entirely
within Delaware.
 
7.3           Amendment or Waiver.  This Agreement may be amended (or provisions
of this Agreement waived) only by an instrument in writing signed by each of the
parties.  Any amendment or waiver so effected shall be binding upon each of the
parties hereto and any assignee of any such party.
 
7.4           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
7.5           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
 
7.6           Entire Agreement.  This Agreement and any Exhibits hereto
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and thereof and no party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this VOTING AGREEMENT AND
PROXY as of the date first above written.
 


 
/s/ Michel Gruering
Michel Gruering


/s/ Rafic Hanbali
Rafic Hanbali


 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Irrevocable Proxy


SwissInso Holding Inc.


The undersigned, as record holder of 9,097,145 shares of SwissINSO Holding Inc.,
a Delaware corporation (the “Company”) and as proxy for the 6,000,000 shares
owned by Jean-Bernard Wurm and Muttiah Yogananthan (the “Other Shareholders”)
)collectively, the “Shares”), hereby irrevocably appoints Rafic Hanbali
(“Hanbali”), as the undersigned’s proxy to attend all stockholders’ meetings and
to, with respect to the matters described below, vote, execute consent and
otherwise represent the Shares in the same manner and with the same effect as if
the undersigned were personally present at any such meeting or voting such
securities or personally acting on any matters submitted to shareholders for
approval or consent. The proxy holder will have the full power of substitution
and revocation.
 
This proxy is made pursuant to the Voting Agreement and Proxy, dated this 17th
day of December, 2011, by and among the undersigned and Hanbali (the “Voting
Agreement and Proxy”).  Except as required by applicable law, this proxy will be
irrevocable until the termination of the Voting Agreement and Proxy.
 
THIS PROXY SHALL BE SIGNED EXACTLY AS THE STOCKHOLDER’S NAME APPEARS ON HIS
STOCK CERTIFICATE. IF SIGNED BY AN ATTORNEY IN FACT, THE POWER OF ATTORNEY MUST
BE ATTACHED.
 




/s/ Michel Gruering_________________________
Michel Gruering, individually as to
the Shares owned by him and as
Attorney-in-Fact for the Shares owned
By the Other Shareholders


 


 


4

--------------------------------------------------------------------------------

 
 